DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claim(s) 1, 6, 8, 10-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arends et al. EP 1495973 (as cited by applicant).
	See the attached marked up drawing figure sheets (Figures 17-19) clearly depicting the claimed features.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arends et al. EP 1495973 in view of Marcantoni WO 2016/083920 (as cited by applicant).
Arends et al. teach the claimed features as outlined above.  Arends et al. fail to teach the features of claim 3 (rotating base), claim 4 (surface is a rotatable disk), and claim 5 (upper surface of disk is flush with upper surface of base).  Arends teaches a stationary base.  Marcantoni (see attached marked up drawing figure sheet 1a depicting a rotating base (14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the rotating base/disk in place of the stationary base of Arends et al. in order to provide another degree of orientation of the container being manipulated.  Furthermore, it would have been an obvious matter of design choice as to whether a known element if flush with respect to another feature and such a feature does not provide a patentable departure since the device of Arends et al. in view of Marcantoni performs the claimed functions as the applicants.

9.	Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arends et al. EP 1495973.
Arends et al. is silent on the features of claim 7 (interchangeable star wheel) and claim 9 (disk being deformable).  It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention as it is well known to have interchangeable star wheels in a conveying environment to have the capability of handling different sized containers and also to have deformable handling devices to handle different types of containers and the mere claiming of such known features does not provide a patentable departure over the device of Arends et al.

Allowable Subject Matter
10.	Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915. The examiner can normally be reached M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/DOUGLAS A HESS/            Primary Examiner, Art Unit 3651                                                                                                                                                                                            



DAH
August 23, 2022